Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.

Exhibit 10.38

MASTER PURCHASE AGREEMENT (MPA)

between

Multi-Fineline Electronix, Inc., Multi-Fineline Electronix (Suzhou) Co., Ltd.,
and Multi-Fineline Electronix (Suzhou No. 2) Co., Ltd.

and

Sony Ericsson Mobile Communications (USA) Inc.

April 19, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1    BACKGROUND    3 2    DEFINITIONS    3 3    SCOPE, AUTHORIZATION AND GROUP
RESPONSIBILITY    4 4    ORDERING PROCEDURES    5 5    PRICES, TERMS OF PAYMENT
   6 6    SPECIFICATION AND CHANGES    6 7    TERMS OF DELIVERY AND DELAYS    7
8    INSPECTION OF GOODS    8 9    WARRANTIES AND CERTAIN REMEDIES    8 10   
SYSTEMATIC DEFECTS    9 11    SUFFICIENT RIGHTS    9 12    COMPLIANCE WITH
LEGISLATION    10 13    QUALITY SYSTEMS AND OTHER REQUIREMENTS    10 14    AUDIT
AND INSPECTION    11 15    DOCUMENTATION AND TOOLS    11 16    EXPORT AND IMPORT
   12 17    INSURANCE    12 18    SECURE SOURCING    12 19    SPARE PARTS    13
20    PRODUCT LIABILITY    13 21    INFRINGEMENT    13 22    NON-ASSERTION    15
23    CONFIDENTIALITY    15 24    TERM AND TERMINATION    16 25    EFFECTS OF
TERMINATION    17 26    FORCE MAJEURE    17 27    ENTIRE AGREEMENT AND
AMENDMENTS    18 28    NO AGENCY    18 29    ASSIGNMENT    18 30    SEVERABILITY
   18 31    NOTICES    18 32    GOVERNING LAW AND DISPUTE RESOLUTION    19

 

2



--------------------------------------------------------------------------------

MASTER PURCHASE AGREEMENT

This agreement is entered into between

Multi-Fineline Electronix, Inc., Multi-Fineline Electronix (Suzhou) Co., Ltd.,
and Multi-Fineline Electronix (Suzhou No. 2) Co., Ltd., a Delaware corporation,
China entity and China entity, respectively, with a principal place of business
at 3140 E. Coronado Street, Anaheim, CA 92806 (collectively “Seller” or
“M-Flex”), and

Sony Ericsson Mobile Communications (USA) Inc., a Delaware corporation with a
principal place of business at 7001 Development Dr., Research Triangle Park, NC
27709 (“Sony Ericsson”), (each a “Party” and collectively the “Parties”).

 

1 BACKGROUND

 

1.1 Sony Ericsson is engaged in the business of developing, producing,
distributing, marketing and selling mobile phone products, accessories and
services;

 

1.2 Seller sells, distributes and markets Goods specified in this Agreement and
subsequent price agreements;

 

1.3 Sony Ericsson wishes to purchase Goods to be used in Sony Ericsson Products;
and Seller is willing to sell such Goods to Sony Ericsson. Therefore, the
parties agree as follows.

 

2 DEFINITIONS

For the purpose of this Agreement the following terms shall have the meaning
hereby assigned to them unless the context would require otherwise. Other
defined terms shall have the meaning assigned to them in this Agreement.

“Agreement” means this Master Purchase Agreement, including any attachments,
exhibits or addendums.

“Authorized Company” means a party listed in the relevant PA, with the right to
place purchase orders for Goods in accordance with Article 3 (Scope,
Authorization and Group Responsibility) of this Agreement.

“Goods” means any components, equipment, parts, or other merchandise purchased
under this Agreement, any PA or Order.

“Lead Time” means the period of time immediately preceding the delivery date as
specifically agreed in the relevant PA or as otherwise specifically agreed in
writing between the parties to the PA.

“Order” means a binding delivery commitment concluded in accordance with Article
4 (Ordering Procedures).

“PA” means a Price Agreement concluded in accordance with Article 3 (Scope,
Authorization and Group Responsibility). In the event there is no Price
Agreement in accordance with Article 3 covering Goods ordered by Purchaser, then
the quote delivered by Seller Company covering such Goods shall be deemed the
PA.

 

3



--------------------------------------------------------------------------------

“Purchaser” means the relevant Sony Ericsson Company or Authorized Company
concluding an Order.

“Seller Company” means Seller and/or any company whose votes and/or capital are
more than fifty per cent (50%) controlled directly or indirectly by Seller.

“Sony Ericsson Company” means Sony Ericsson Mobile Communications AB and/or any
company whose votes and/or capital are fifty per cent (50%) or more controlled
directly or indirectly by Sony Ericsson Mobile Communications AB.

“Sony Ericsson Documentation” means any drawings, technical documents, software
programs or other documents in whatever medium or format submitted to Seller
Company by Sony Ericsson Company or any documents related to any Sony Ericsson
Tools.

“Sony Ericsson Products” shall mean any mobile cellular handset, accessory,
module or service developed, produced, sold or marketed by or for Sony Ericsson
Mobile Communications AB.

“Sony Ericsson Tools” means any tool, model, fixture, measuring instrument,
software, equipment or equivalents, made available by Sony Ericsson Company, or
purchased or produced by Seller Company at Sony Ericsson’s expense.

“Specification” means the specification of Goods (including technical
performance) agreed between the Parties, including the requirements specified in
this Agreement (such as but not limited to compliance with Supplier Handbook,
Sony Ericsson Social Responsibility Code and Sony Ericsson Green Partner
Environmental Quality Approval Program).

“Standard Goods” means Goods that are not Unique Goods.

“Supplier Handbook” means Sony Ericsson extranet site, or such similar system
maintained by Sony Ericsson Company, where Sony Ericsson general requirements,
instructions, policies and procedures applicable for Sony Ericsson Company’s
suppliers are published and made accessible.

“Systematic Defects” means a defect that appears in [CONFIDENTIAL TREATMENT]
Goods delivered to Purchaser(s) in [CONFIDENTIAL TREATMENT] and/or in
[CONFIDENTIAL TREATMENT].

“Unique Goods” means Goods which are specifically made, produced or manufactured
for Sony Ericsson Company and typically cannot be used for other Seller
Company’s customers or otherwise be disposed of.

 

3 SCOPE, AUTHORIZATION AND GROUP RESPONSIBILITY

 

3.1 This Agreement comprises the general terms and conditions under which any
Sony Ericsson Company may purchase Goods from any Seller Company.

 

3.2 Sony Ericsson Company may conclude a PA with Seller Company. The PA
comprises the commercial terms and conditions agreed between Sony Ericsson
Company and Seller Company regarding the purchase of Goods. Unless otherwise
explicitly set forth in the relevant PA, any quantities listed therein shall be
estimates only and shall not constitute a commitment to purchase certain
quantities.

 

4

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

3.3 Any Sony Ericsson Company shall be entitled to place purchase orders under a
PA. Any Seller Company that may accept such purchase orders shall be listed in
the applicable PA. A Seller Company that accepts a purchase order agrees, by
virtue of that acceptance, to be bound by all provisions of this Agreement as
well as those of any applicable PA.

 

3.4 Subject to Article 3.5, Sony Ericsson Company may entitle an Authorized
Company to purchase Goods from Seller Company on the terms and conditions of
this Agreement and the applicable PA, provided that Goods purchased by an
Authorized Company are intended to be used for Sony Ericsson Products. A
purchase order issued by an Authorized Company shall constitute a [CONFIDENTIAL
TREATMENT].

 

3.5 The following articles of this Agreement shall [CONFIDENTIAL TREATMENT]
terms of the Order [CONFIDENTIAL TREATMENT].

 

3.6 For the purpose of Article 3.4, Sony Ericsson Company may disclose the terms
and conditions of this Agreement and the applicable PA to Authorized Company
subject to Article 23 (Confidentiality).

 

3.7 Seller shall as for its own debt be liable for Seller Company’s due
fulfillments of its obligations under this Agreement, any PA or any Order. Sony
Ericsson shall as for its own debt be liable for Sony Ericsson Company’s due
fulfillments of its obligations under this Agreement, any PA or any Order.

 

4 ORDERING PROCEDURES

 

4.1 A Contract is considered concluded when a Seller Company listed in the
relevant PA has received and accepted a purchase order from Sony Ericsson
Company or Authorized Company, provided that the Order is in accordance with the
terms and conditions of this Agreement and the applicable PA. If the purchase
order is not in accordance with the terms and conditions of this Agreement and
the applicable PA, the Order shall be considered concluded when Seller Company
has accepted the purchase order containing deviating terms. Any purchase order
not rejected by Seller Company within [CONFIDENTIAL TREATMENT] by Seller Company
shall be deemed accepted. Seller Company [CONFIDENTIAL TREATMENT] any Order that
is [CONFIDENTIAL TREATMENT] with the [CONFIDENTIAL TREATMENT] and [CONFIDENTIAL
TREATMENT].

 

4.2 Purchase orders shall be issued in writing.

 

4.3 An Order is governed by the terms and conditions of this Agreement and the
relevant PA. In case of inconsistency between these documents they shall prevail
in the order listed below;

a) the Order,

b) this Agreement, and

c) the relevant PA.

Any standard purchase or delivery terms and conditions referenced by Purchaser
or Seller Company in relation to the execution, or receipt, of an Order shall
not form part of the terms and conditions of such Order.

 

5

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

4.4 Purchaser may at any time cancel or reschedule any Order.

If the Goods are Standard Goods or if the cancellation or rescheduling is made
prior to the commencement of Lead Time, Seller Company [CONFIDENTIAL TREATMENT]
be entitled to [CONFIDENTIAL TREATMENT] compensation due to such cancellation or
rescheduling. If the Goods are Unique Goods and the cancellation or rescheduling
is made within Lead Time, Seller [CONFIDENTIAL TREATMENT] be entitled to
[CONFIDENTIAL TREATMENT] compensation for reasonable and [CONFIDENTIAL
TREATMENT] of the cancellation or rescheduling as [CONFIDENTIAL TREATMENT] of
such cancellation or rescheduling.

 

4.5 At Sony Ericsson’s request, Seller Company shall provide to Sony Ericsson
any reasonable information relating to the order status (including any orders
made by any Authorized Company).

 

5 PRICES AND TERMS OF PAYMENT

 

5.1 Prices are set out in the relevant PA and unless otherwise agreed in the PA,
the prices shall be fixed. Prices shall include the cost of packing and package
in accordance with Sony Ericsson instructions or other protection required to
prevent damage to or deterioration of Goods. Prices shall further include, and
the relevant Seller Company shall be responsible to pay, any taxes, dues and
levies imposed on Goods prior to delivery to Purchaser.

 

5.2 Invoices shall refer to the purchase order number and Sony Ericsson’s part
numbers for the relevant Goods.

 

5.3 Unless otherwise set out in the relevant PA, invoices shall be paid within
[CONFIDENTIAL TREATMENT] days from the date of [CONFIDENTIAL TREATMENT]. Seller
shall not submit invoices for payment until the Goods have been delivered.

 

6 SPECIFICATION AND CHANGES

 

6.1 Purchaser’s decision to issue a purchase order in accordance with Article 4
(Ordering procedures) shall be based on the assumption that Goods comply with
the applicable Specification. No goods may be delivered to Purchaser if all
requirements in the applicable Specification are not met

 

6.2 Seller Company is not allowed to make any change to Goods or Specification
unless approved in writing by Sony Ericsson in advance. If Seller Company wishes
to implement any such change, Article 6.3 shall apply.

 

6.3 Seller Company shall promptly give Sony Ericsson written notice of the
proposed change and any impact of such change.

 

6.4 Sony Ericsson shall as soon as reasonable reply to Seller Company’s notice.
Sony Ericsson has the right to reject the proposed change if such change
[CONFIDENTIAL TREATMENT] has any adverse effect on the Goods´ design, form, fit,
function, reliability or quality performance. Also, if such changes have any
effect on the Price or deliveries, an equitable adjustment to the Price will be
negotiated and agreed between the Parties prior to implementation of the change.

 

6

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.5 If a change in design, manufacturing process, testing procedures or
encapsulation process, approved in accordance with the above, is to be
implemented, Seller Company shall immediately perform a re-qualification test.
Seller Company shall continuously inform Sony Ericsson about the progress of the
implementation of the change and the result of said test. If requested by Sony
Ericsson, the manufacturing process must be re-qualified and re-verified by
Seller Company to assure compliance with the requirements set out in this
Agreement.

 

7 TERMS OF DELIVERY AND DELAYS

 

7.1 Unless otherwise set out in the relevant PA, Goods shall be delivered on the
date(s) set out in the Order.

 

7.2 Seller and each Seller Company understands and acknowledges that due
delivery is of utmost importance to Purchaser and that any delay in delivery
[CONFIDENTIAL TREATMENT] to Sony Ericsson, Authorized Companies or Sony
Ericsson’s customers.

 

7.3 The terms of delivery shall be interpreted in accordance with INCOTERMS
2000. Unless otherwise agreed in the PA, the terms of delivery shall be FCA,
(M-Flex factory).

 

7.4 Seller Company shall immediately notify Purchaser in writing if Seller
Company anticipates that the delivery date pursuant to Article 7.1 cannot be
met, and simultaneously specify a new delivery date using best efforts to
expedite a new delivery as soon as possible. Such a notice and new delivery
shall not limit Seller Company’s liability according to this Agreement, the
relevant PA or the Order.

 

7.5 If the delivery of Goods is delayed by more than [CONFIDENTIAL TREATMENT]
and the delay is not attributable to any of the following (each, an “Excusable
Delay”): (a) Sony Ericsson or a Sony Ericsson Company, (b) a force majeure, or
(c) a third-party material or component provider (provided that Seller Company
ordered the applicable materials or components in accordance with applicable
Lead Time), and notwithstanding Seller Company’s compliance with Article 7.4, in
order to adjust its purchases and supply flow to the delay situation, Purchaser
shall [CONFIDENTIAL TREATMENT] or [CONFIDENTIAL TREATMENT] under the affected
PA, Order or purchase order, without prejudice to any claims at law or in equity
that Sony Ericsson has or may have with respect to such delay.

 

7.6 In the event that a delay of more than [CONFIDENTIAL TREATMENT] in delivery
of Goods impacts the timely delivery of products by Sony Ericsson or any Sony
Ericsson Company to its customers, Seller or Seller Company, as applicable,
shall [CONFIDENTIAL TREATMENT] to Sony Ericsson [CONFIDENTIAL TREATMENT] to Sony
Ericsson’s [CONFIDENTIAL TREATMENT] to the Goods so delayed, provided, however,
such delay is not attributable to an Excusable Delay.

The [CONFIDENTIAL TREATMENT] Seller or Seller Company, as applicable, for each
commenced week of delay shall be [CONFIDENTIAL TREATMENT] of the [CONFIDENTIAL
TREATMENT] of the [CONFIDENTIAL TREATMENT] that have been (a) [CONFIDENTIAL
TREATMENT] or (b) that otherwise cannot be [CONFIDENTIAL TREATMENT]. Such
[CONFIDENTIAL TREATMENT] shall not, however, [CONFIDENTIAL TREATMENT] a
[CONFIDENTIAL TREATMENT] of [CONFIDENTIAL TREATMENT] of the Order [CONFIDENTIAL

 

7

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TREATMENT] that have been [CONFIDENTIAL TREATMENT] or cannot be [CONFIDENTIAL
TREATMENT]. [CONFIDENTIAL TREATMENT] under this Article 7.6 shall not be
considered [CONFIDENTIAL TREATMENT]. Both parties agree that any [CONFIDENTIAL
TREATMENT] under this provision represents a [CONFIDENTIAL TREATMENT] of
[CONFIDENTIAL TREATMENT] and that such [CONFIDENTIAL TREATMENT] would otherwise
be [CONFIDENTIAL TREATMENT].

 

7.7 In the event of a delay of delivery of more than [CONFIDENTIAL TREATMENT],
provided the delay is not an Excusable Delay and provided the Order is not
cancelled in accordance with the terms of this Agreement, Seller additionally is
liable to Sony Ericsson for all costs of expedited delivery, overtime or
additional labor required to deliver the Goods as proximate to the original
delivery date as reasonably achievable.

 

7.8 In the event of repeated delays, which are not insignificant, such delays
shall be considered a material breach of the applicable Order and the relevant
PA.

 

7.9 The remedies for any late delivery set out herein shall not exclude any
remedies available to Purchaser under applicable law.

 

8 INSPECTION OF GOODS

 

8.1 Upon receipt of Goods, Purchaser will if practicably possible initiate a
physical incoming inspection. Seller Company acknowledges that defects in Goods
might not be detected in such inspection and any right in relation to defect
Goods under Article 9 (Warranties and certain remedies) shall remain in full
force notwithstanding any such inspection.

 

9 WARRANTIES AND CERTAIN REMEDIES

 

9.1 Seller, and the relevant Seller Company, warrants that Goods will conform
and perform with the Specification and will be free from defects in design
[CONFIDENTIAL TREATMENT], materials and workmanship, provided

 

  a) The Goods have not been subject to misuse or neglect by Purchaser or Sony
Ericsson customer, or

 

  b) The Goods have not been altered or repaired by other than Seller Company or
without Seller Company’s approval.

Further, Seller and the relevant Seller Company, warrant that the Goods will
meet and comply with any further requirements set out in this Agreement and the
relevant PA.

The Warranty period shall be [CONFIDENTIAL TREATMENT] months starting from the
delivery of the respective Goods.

 

9.2

If any delivered Goods are defective under Article 9.1, Purchaser may
[CONFIDENTIAL TREATMENT] Goods concerned or part thereof, and/or

 

8

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT] concerned or part thereof under the warranty provision
in Article 9.1 and have its choice of the remedies available in Article 9.3.

 

9.3 Without limiting the aforesaid, Seller Company shall, if requested by
Purchaser, and Goods have been delivered, [CONFIDENTIAL TREATMENT] to Purchaser
and [CONFIDENTIAL TREATMENT] for all [CONFIDENTIAL TREATMENT] for Goods
[CONFIDENTIAL TREATMENT] to Seller. Purchaser may in its discretion request that
Seller Company shall [CONFIDENTIAL TREATMENT] Goods instead of [CONFIDENTIAL
TREATMENT].

 

9.4 If Purchaser requests Seller Company to replace defective Goods, Seller
Company shall [CONFIDENTIAL TREATMENT] new deliveries of non-defective ordered
Goods.

 

9.5 Seller Company shall at Sony Ericsson’s request provide resources at the
relevant manufacturing site to conduct screening [CONFIDENTIAL TREATMENT]. Such
activities shall be provided if, in Sony Ericsson’s reasonable discretion, there
is reason to believe that [CONFIDENTIAL TREATMENT].

 

9.6 For Goods repaired or replaced, the warranties in Article 9.1 shall apply
for [CONFIDENTIAL TREATMENT] months starting from the delivery of the
non-defective Goods.

 

9.7 Goods returned under this Articles 9 will be delivered to Seller Company at
Seller Company’s expense and risk.

 

9.8 The remedies for defective Goods set out herein shall not exclude any
remedies available to Sony Ericsson Company under applicable law, but shall be
in addition to such remedies.

 

10 SYSTEMATIC DEFECTS

In addition to the warranty under Article 9 (Warranties and Certain Remedies),
the following shall apply in a case of a Systematic Defect.

Seller and the relevant Seller Company warrant that the Goods will be free from
Systematic Defects. The period under which Sony Ericsson may request a remedy
for any Systematic Defect shall be [CONFIDENTIAL TREATMENT] starting from the
delivery of the respective Goods. In case of a Systematic Defect, Seller and
Seller Company shall, without prejudice to rights pursuant to Article 9 above;

 

  a) at no charge to Sony Ericsson and at Sony Ericsson’s option, either
[CONFIDENTIAL TREATMENT] the defective Goods, delivered up to the time that the
Systematic Defect has been fully remedied by Seller Company, [CONFIDENTIAL
TREATMENT]

 

  b) [CONFIDENTIAL TREATMENT] Sony Ericsson for any [CONFIDENTIAL TREATMENT] and
[CONFIDENTIAL TREATMENT] by Sony Ericsson, towards any [CONFIDENTIAL TREATMENT]
including [CONFIDENTIAL TREATMENT] and [CONFIDENTIAL TREATMENT] for
[CONFIDENTIAL TREATMENT] and [CONFIDENTIAL TREATMENT] of such defective Goods,
including but not limited to [CONFIDENTIAL TREATMENT] and [CONFIDENTIAL
TREATMENT] and [CONFIDENTIAL TREATMENT].

 

9

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

11 SUFFICIENT RIGHTS

Seller, and each Seller Company, warrants that it has and will maintain
sufficient rights for Sony Ericsson, Authorized Company and Sony Ericsson
customers to in any country of the world, directly or indirectly distribute,
sell or otherwise dispose of Goods on a stand alone basis (such as sell excess
Goods, relocated Goods, Goods for maintenance and support on Sony Ericsson
Products and other customer support activities),.

 

12 COMPLIANCE WITH LEGISLATION

Seller and the relevant Seller Company shall be responsible that the Goods
(including production, delivery, transportation and sale thereof by Seller
and/or the relevant Seller Company) meet and conform to all requirements imposed
by law regarding the production, delivery, transport or sale of the Goods by
Seller and/or the relevant Seller Company (whether statutory, regulatory or
otherwise). Seller shall upon request furnish a certificate for delivered Goods
stating that Goods meet and conform to all requirements of this Article 12.

 

13 QUALITY SYSTEMS AND OTHER REQUIREMENTS

 

13.1 Seller shall be responsible for that each Seller Company at all times
complies with the applicable requirements in the ISO 9000:2000 quality system
standards and the ISO 14001 environmental system standards, as replaced or
renewed, or such equivalent standards specified by Seller and agreed with Sony
Ericsson.

 

13.2 Seller Company’s compliance with the ISO 9000:2000 quality systems
standards shall include, but not be limited to, the following:

 

  a) Seller Company shall establish, promote and facilitate a program for
continuous quality improvements;

 

  b) Seller Company will take part in training sessions of quality engineering
in cooperation with Sony Ericsson or as otherwise agreed between Sony Ericsson
and Seller;

 

  c) Seller and Sony Ericsson will establish a cooperative relationship with the
purpose of actively supporting each other with quality improvements;

 

  d) Seller Company shall, upon Sony Ericsson’s request, make available in a
suitable format for extra or extended analyses any relevant non-compiled data
from products and processes regarding the Goods for Purchaser; and

 

  e) Seller Company shall have a system for control and monitoring of measuring
devices based upon statistical or otherwise recognized procedures.

 

13.3 Seller shall be responsible that each Seller Company, in production and
delivery of Goods, complies with the prevailing version of;

 

10



--------------------------------------------------------------------------------

  a) Sony Ericsson general requirements on components available at Supplier
Handbook;

 

  b) Sony Ericsson Social Responsibility Code available at Supplier Handbook;

 

  c) Sony Ericsson directive regarding banned and restricted substances
available at Supplier Handbook; and

 

  d) Green Partner Environmental Quality Approval Program available at Supplier
Handbook.

 

13.4 Seller shall issue, or make Seller Company issue, any document or
certificate reasonably requested by Sony Ericsson, in a format specified by Sony
Ericsson, in order to verify compliance with Article 13.3.

 

14 AUDIT AND INSPECTION

 

14.1 Sony Ericsson may from time to time conduct an audit on any Seller Company,
or inspection at any Seller Company’s premises, to control and verify the Seller
Company’s fulfilment of its obligations under this Agreement and the relevant
PA, and conduct quality inspection to control and verify compliance with Article
13 (Quality Systems and Other Requirements).

 

14.2 Audits or inspections shall if possible take place during normal business
hours and with reasonable prior notice. The Seller Company which is subject to
an audit or an inspection shall make available relevant personnel, records and
facilities as requested by Sony Ericsson. Authorised Companies and Sony Ericsson
customers who agree to be bound to confidentiality obligations comparable to
those set forth in Article 23 of this Agreement shall be entitled to join Sony
Ericsson during an audit or inspection as set forth herein. Upon specific
request, Seller shall utilize commercially reasonable efforts to provide for a
similar audit and inspection right for Sony Ericsson in relation to specific
Seller’s subcontractors.

 

14.3 If an audit or inspection shows or gives reason to believe that the
obligations set forth in this Agreement and the relevant PA are not being
fulfilled, Sony Ericsson shall notify the Seller Company without delay. Seller
Company shall then, without limiting Sony Ericsson’s rights under this Agreement
or applicable law, immediately create, and issue to Sony Ericsson an appropriate
rectification including necessary measures to meet the requirements and achieve
the necessary quality level.

 

14.4 Notwithstanding the aforesaid, Sony Ericsson shall not be restricted from
seeking further remedies under this Agreement or applicable law.

 

15 DOCUMENTATION AND TOOLS

 

15.1 Any Sony Ericsson Documentation and any Sony Ericsson Tools shall be the
exclusive property of Sony Ericsson and may be used by Seller Company only for
the manufacture of Goods for Purchaser. Seller Company shall take appropriate
measures to ensure that the rights associated with Sony Ericsson Documentation
and Sony Ericsson Tools are duly protected while in Seller Company’s possession
(for example from unauthorized copying).

 

11



--------------------------------------------------------------------------------

15.2 Seller Company shall keep Sony Ericsson Tools stored separately from other
tools. Sony Ericsson Tools shall be registered and marked with Sony Ericsson’s
name, and the product number or a mutually agreed identification number. A copy
of said register shall be submitted to Sony Ericsson upon request. Further, Sony
Ericsson Tools shall be fully maintained and insured by Seller Company, and may
not be used, changed, scrapped, sold or disposed otherwise than as directed by
Sony Ericsson in writing. For clarification reasons only and for the purpose of
this Article 15.2, maintained shall include but not be limited to, maintenance
fees and calibration of equipment.

 

15.3 Upon the termination of this Agreement and upon Sony Ericsson’s request,
Seller Company shall return Sony Ericsson Tools and any Sony Ericsson
Documentation to Sony Ericsson.

 

16 EXPORT AND IMPORT

 

16.1 In addition to Article 12 (Compliance with Legislation), Seller and Seller
Company is responsible for obtaining and maintaining any export and/or import
license(s) required for delivery of Goods to Purchaser under this Agreement, the
relevant PA and Order.

 

16.2 If Seller and Seller Company are unable to obtain or maintain such export
and/or import license(s), Purchaser may terminate the respective PA and any
related Order or part thereof, which may be affected by the aforesaid license.

 

16.3 Seller shall inform Purchaser of and issue all documentation which may be
required by law, regulation or reasonably requested by Purchaser regarding the
export, import or re-export of Goods.

 

17 INSURANCE

Seller shall have customary coverage for product liability and third party
insurance [CONFIDENTIAL TREATMENT]. At Sony Ericsson request, Seller shall
provide a copy of relevant insurance certificate.

 

18 SECURE SOURCING

 

18.1

Seller acknowledges that Sony Ericsson has relied on [CONFIDENTIAL TREATMENT]
Seller Companies [CONFIDENTIAL TREATMENT]. Therefore, Seller shall at Sony
Ericsson’s request [CONFIDENTIAL TREATMENT] to [CONFIDENTIAL TREATMENT] during
the term of this Agreement. Furthermore, Seller shall at Sony Ericsson’s request
promptly give written notice of and discuss with Sony Ericsson any material
plans for relocating any Seller Company’s manufacturing sites or discontinuance
of, or reduction in, manufacturing of goods from time to time offered by any
Seller Company (together “Relocation”). If such situation would occur Seller
shall through another Seller Company offer Purchaser(s) the same or similar
Goods on continuous same terms. If the

 

12

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

Relocation [CONFIDENTIAL TREATMENT] negatively affects Sony Ericsson or its
business, Purchaser reserves the right to conclude consolidated Orders in
accordance with Article 18.2 below. Seller shall provide Sony Ericsson with at
least [CONFIDENTIAL TREATMENT] advance written notice of any Relocation. With
respect to open orders pending at the time Sony Ericsson receives such notice,
Seller shall [CONFIDENTIAL TREATMENT] Sony Ericsson for the following
[CONFIDENTIAL TREATMENT] by the Relocation [CONFIDENTIAL TREATMENT]. For Orders
placed after Sony Ericsson’s receipt of such notification, Seller shall
[CONFIDENTIAL TREATMENT] Sony Ericsson for [CONFIDENTIAL TREATMENT] by the
Relocation [CONFIDENTIAL TREATMENT] such costs as may be mutually agreed upon in
writing by Seller and Sony Ericsson. Notwithstanding the foregoing, nothing in
this Article 18.1 shall be construed to [CONFIDENTIAL TREATMENT] to which Sony
Ericsson may otherwise be entitled on account of Relocation pursuant to
applicable law.

 

18.2 Purchaser shall be entitled to conclude consolidated Orders within
[CONFIDENTIAL TREATMENT] of the written notice of Relocation. The delivery of
Goods under such consolidated Orders shall take place within [CONFIDENTIAL
TREATMENT] from the date of such Order.

 

19 SPARE PARTS

Unless otherwise instructed in writing by Sony Ericsson, Seller or Seller
Company shall supply Purchaser with Goods for the maintenance and support on
Sony Ericsson Products (“Spare Parts”), at Sony Ericsson’s most recent piece
price and for a period of [CONFIDENTIAL TREATMENT] from latest delivery to
volume production. Seller or Seller Company shall deliver the Spare Parts as
soon as possible but not later than [CONFIDENTIAL TREATMENT]. Except to the
extent otherwise set forth in this Article 19, the terms and conditions of this
Agreement and the applicable PA will apply to the purchase of Spare Parts.

 

20 PRODUCT LIABILITY

Seller shall defend, indemnify and hold harmless, Sony Ericsson [CONFIDENTIAL
TREATMENT], from and against any loss, liability or claim (including reasonable
attorneys’ fees) in respect of personal injury to or the death of any person or
any loss of or damage to any property of any kind (other than Goods) arising
under any product liability law, applicable in any jurisdiction, which arises
out of or in connection with the possession, ownership, use and/or operation of
the Goods by Sony Ericsson [CONFIDENTIAL TREATMENT], provided that such product
liability defect is [CONFIDENTIAL TREATMENT]. Accordingly, and provided that
Seller has been notified without undue delay in writing of such claim, suit or
proceeding and given authority, information and assistance (at Seller’s expense)
to settle the claim or control the defense of any suit or proceeding, Seller
shall reimburse Purchaser for [CONFIDENTIAL TREATMENT].

 

13

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

21 INFRINGEMENT

 

21.1 Seller shall defend, indemnify and hold harmless, Sony Ericsson
[CONFIDENTIAL TREATMENT], from and against any and all damage suffered and costs
and expenses (including reasonable attorneys’ fees) incurred as a result of any
alleged claim, suit or proceeding brought against any of them based on the
allegation that the use, incorporation into Sony Ericsson Products, sale,
distribution or other disposal of any Goods furnished by any Seller Company
under this Agreement, any PA or any Order, constitutes an infringement of any
intellectual property right, other protected rights or applications thereof or
an unauthorized use of trade secret; provided that Seller has been notified
without undue delay in writing of such claim, suit or proceeding and given
authority, information and assistance (at Seller’s expense) to settle the claim
or control the defense of any suit or proceeding.

 

21.2 In the event that Goods or any part thereof are in such suit or proceeding
held to constitute an infringement or their further use, sale, distribution or
other disposal is enjoined, Seller shall, in addition to the above, promptly,
[CONFIDENTIAL TREATMENT]:

 

  a) Procure for Sony Ericsson, Purchaser, Sony Ericsson distributor and other
customer, and end-user of a Sony Ericsson Product (as relevant), the right to
continue the use, incorporation, sale, distribution or other disposal of such
Goods;

 

  b) Replace the same with non-infringing Goods of equivalent function and
performance; or

 

  c) Modify such Goods so that they become non-infringing without detracting
from function or performance.

If Seller and Seller Company are unable to do any of the foregoing [CONFIDENTIAL
TREATMENT] the Parties shall [CONFIDENTIAL TREATMENT].

 

21.3 Notwithstanding Article 21.1, Seller shall have no obligation to indemnify
Sony Ericsson or any other indemnified party under Article 21.1 to the extent
such claim, suit or proceeding is attributable to:

a) the [CONFIDENTIAL TREATMENT] of any [CONFIDENTIAL TREATMENT] or other
[CONFIDENTIAL TREATMENT] ;

b) Seller’s [CONFIDENTIAL TREATMENT] are not [CONFIDENTIAL TREATMENT] was not
[CONFIDENTIAL TREATMENT] provided that [CONFIDENTIAL TREATMENT] ;

c) Seller Company’s [CONFIDENTIAL TREATMENT] is not [CONFIDENTIAL TREATMENT] was
not [CONFIDENTIAL TREATMENT] provided that [CONFIDENTIAL TREATMENT] ;

d) Seller Company’s [CONFIDENTIAL TREATMENT] are not [CONFIDENTIAL TREATMENT]
were not [CONFIDENTIAL TREATMENT] provided that [CONFIDENTIAL TREATMENT] ;

e) a person’s [CONFIDENTIAL TREATMENT] without [CONFIDENTIAL TREATMENT] provided
[CONFIDENTIAL TREATMENT] is not [CONFIDENTIAL TREATMENT] ; [CONFIDENTIAL
TREATMENT]

f) [CONFIDENTIAL TREATMENT] the Goods [CONFIDENTIAL TREATMENT] other than
[CONFIDENTIAL TREATMENT] other than [CONFIDENTIAL TREATMENT].

 

14

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

21.4 The obligations of indemnity specified herein shall be subject to: (a) the
Party entitled to receipt of such indemnity (“Indemnified Party”) notifying the
Party owing the obligation of indemnity (“Indemnifying Party”) promptly in
writing of such claim, suit or proceeding provided that any delay in providing
such notice shall only excuse the Indemnifying Party from any incremental
obligation directly attributable to such delay; (b) the Indemnified Party giving
exclusive control of the defense and settlement of any claim, suit or proceeding
to the Indemnifying Party, provided that to the extent any settlement requires
an acknowledgement of wrongdoing of an Indemnified Party or creates additional
obligations for such Indemnified Party not constituting a claim, suit or
proceeding covered by this Article, then the consent of the Indemnified Party is
required, which consent will not be unreasonably withheld or delayed; and
(c) the Indemnified Party, including its employees and agents, shall, at the
Indemnifying Party’s request and expense, cooperate fully with the Indemnifying
Party and its legal representatives in the investigation, defense and/or
settlement of the subject claim, suit or proceeding, The Indemnified Party shall
have the right, but not the obligation, to be represented by counsel of its own
selection and at its own expense, provided that Indemnified Party does not
compromise, interfere or hinder Indemnifying Party in its defense or settlement
of such claim, suit or proceeding and also provided that Indemnifying Party at
all times maintains sole control of defense or settlement.

 

22 [CONFIDENTIAL TREATMENT]

Seller Company shall [CONFIDENTIAL TREATMENT] patents, utility models, mask work
protections, industrial designs, copyrights and trade marks [CONFIDENTIAL
TREATMENT] use, sale, distribution or other disposal [CONFIDENTIAL TREATMENT]
assembly, use, sale, distribution or other disposal [CONFIDENTIAL TREATMENT].

 

23 CONFIDENTIALITY

 

23.1 The Seller and Sony Ericsson shall maintain strict confidentiality and not,
without the other Party’s prior consent, disclose to any third party any
Confidential Information of the furnishing Party, whether of a commercial or a
technical nature, furnished pursuant to this Agreement, i.e., the receiving
party shall use the information only for the purpose of this Agreement. Such
documentation and information may, however, be disclosed by Sony Ericsson to a
customer under similar conditions of confidentiality. The same shall apply for
any Seller Company and Sony Ericsson Company.

 

23.2

Each Party shall ensure that neither it nor any of its subcontractors or, in the
case of Sony Ericsson, Authorized Parties, advertises, publishes or otherwise
discloses the appointment of the Seller or its subcontractors, or the terms of
this Agreement, any PA or any Order concluded hereunder, without the other
Party’s prior written approval unless required under applicable law or
regulation or the advice of legal counsel of such Party. It is expressly
understood by the Parties that if Sony Ericsson, and/or any

 

15

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

Authorized Party, becomes a 10% or greater customer of Seller and/or any Seller
Company, that Seller and/or Seller Company shall thereafter begin disclosing
that Sony Ericsson is a customer of it, and shall disclose the amount of sales
to such entities. Seller agrees to give Sony Ericsson notice of the first
instance of Sony Ericsson and/or any Authority Party becomes a 10% or greater
customer of Seller and/or any Seller Company. Except as described in this
Section, all copies of material which are intended for publication by either
Party or any subcontractor, or in the case of Sony Ericsson, Authorized Parties,
must first be submitted to the other Party for written approval.

 

23.3 Neither Party shall be liable for disclosing any Confidential Information
if:

 

  a) It was public knowledge at the time of disclosure or thereafter becomes
generally known other than through an act of negligence by the receiving party;

 

  b) It was already known to the other Party as a result of his own activities;

 

  c) It is rightfully obtained by a Party from other unrestricted sources; or

 

  d) The information is separately developed by such Party without the use of
the other Party’s Confidential Information.

 

23.4 This Article 23 shall survive the termination of this Agreement for a
period of five (5) years.

 

23.5 “Confidential Information” means information that is either (1) disclosed
by a document (including any writing, sketch, drawing, recording in machine
readable or other tangible form, provided that the document is marked in a
manner to indicate its non-public nature (e.g., as “Subject to NDA,” or
“Proprietary”), or (2) disclosed orally, provided that the disclosing Party
designates such orally disclosed information as non-public at the time of
disclosure and within a reasonable time (not to exceed thirty (30) days)
delivers to the receiving Party a document that sets forth the subject matter of
such oral disclosure and that is marked in a manner to indicate its non-public
nature.

 

24 TERM AND TERMINATION

 

24.1 This Agreement shall become effective upon signature by both Parties and
shall remain in effect until [CONFIDENTIAL TREATMENT] following written notice
of termination by either Party.

 

24.2 Either Party may at any time terminate this Agreement, any PA or any Order
with immediate effect and without compensation to the other Party, if the other
Party should pass a resolution, or any court shall make an order, that such
party shall be wound up or if a trustee in bankruptcy, liquidator, receiver, or
manager on behalf of a creditor shall be appointed or if circumstances shall
arise which would entitle the court or a creditor to issue a winding-up order.

The same rights shall apply to the relevant PA or relevant Order for Sony
Ericsson Company or Seller Company, if the Seller Company or the Sony

 

16

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

Ericsson Company should pass a resolution, or any court shall make an order,
that such party shall be wound up or if a trustee in bankruptcy, liquidator,
receiver, or manager on behalf of a creditor shall be appointed or if
circumstances shall arise which would entitle the court or a creditor to issue a
winding-up order.

 

24.3 In the event of any material change in the ownership or control of Seller
or Seller Company which results in a materially adverse effect to Sony Ericsson,
Sony Ericsson may terminate this Agreement or the relevant PA with immediate
effect.

 

24.4 Either Party may terminate this Agreement, any PA or any Order, and any
Purchaser and Seller Company may terminate any Order, with immediate effect if
the other Party (or the Seller Company or the Sony Ericsson Company as relevant)
has committed a material breach of this Agreement, any PA or any Order concluded
hereunder, and not rectified the same within thirty (30) days after receiving
written notice of termination specifying the breach.

 

24.5 Any breach to any Order or any PA shall be deemed to also constitute a
breach to this Agreement.

 

25 EFFECTS OF TERMINATION

 

25.1 Termination of this Agreement shall include the automatic termination of
PA(s) entered into under this Agreement.

 

25.2 Upon termination pursuant to Article 24.1, any outstanding Orders at the
time of termination shall continue in effect and be fulfilled prior to the last
day of the Agreement.

 

25.3 Upon termination pursuant to Articles 24.1—24.4, Seller shall forthwith
make available and permit Sony Ericsson to collect and receive from Seller
Companies free of charge any Sony Ericsson Tools, Sony Ericsson Documentation
and all copies of the technical data, manufacturing instructions and any other
information relevant exclusively to the production of the Goods for Purchaser.

 

25.4 Upon termination pursuant to Article 24.4, the defaulting party shall,
without prejudice to any other rights and remedies available to the party not in
breach under this Agreement or at law, be liable for all losses, expenses,
costs, claims and damages incurred by the non-defaulting party as a result of
the defaulting party’s breach.

 

25.5 Provisions contained in this Agreement, that are expressed or by their
sense and context are intended to survive the expiration or termination of this
Agreement shall so survive the expiration or termination, including but not
limited to Articles 9 (Warranties), 10 (Systematic Defect), 11 (Sufficient
Rights), 12 (Compliance with Legislation), 14 (Audit and Inspection),
15 (Documentation and Tools), 17 (Insurance), 19 (Spare Parts), 20 (Product
Liability), 21 (Infringement), 22 (Non-assertion), 23 (Confidentiality), 26
(Force Majeure and Limitation of Liability) and 32 (Governing Law and Dispute
Resolution).

 

17



--------------------------------------------------------------------------------

26 FORCE MAJEURE AND LIMITATION OF LIABILITY

 

26.1 The performance of a Seller Company or a Purchaser, under this Agreement,
any PA or any Order, shall be extended by a reasonable period of time if such
performance of the respective party is impeded by an unforeseeable event beyond
such party’s control, which shall include but not be limited to acts of God,
industrial actions, riots, wars (declared and undeclared), embargo or
requisition (acts of government), hereinafter referred to as “Force Majeure”.

 

26.2 In case of Force Majeure, each Party shall promptly notify and furnish the
other Party in writing with all relevant information thereto.

 

26.3 Should an event of Force Majeure continue for more than three (3) months,
Sony Ericsson shall have the right to terminate this Agreement, any PA or any
Order and Purchaser may terminate any affected Order. In such a case Sony
Ericsson shall pay to Seller Company the price of Goods delivered up to the date
of termination.

 

26.4 In no event will either Party be liable to the other for any lost revenues,
lost profits, incidental, indirect, consequential, special or punitive damages.
The limitations of liability contained in this Article 26.4 shall not apply with
respect to [CONFIDENTIAL TREATMENT]. The limitations of liability contained in
this Article 26.4 also shall not apply with respect to [CONFIDENTIAL TREATMENT].

 

27 ENTIRE AGREEMENT AND AMENDMENTS

 

27.1 This Agreement supersedes all previous agreements between the Parties
relating to the subject matter hereof and may only be amended through a written
document, duly signed by the Parties.

 

27.2 Any amendments to this Agreement shall be made in writing and signed by
thereto duly authorized representatives of the Parties.

 

28 NO AGENCY

The relationship between Sony Ericsson and Seller under this Agreement is that
of vendor and vendee. Any employees, agents or representatives of a Party shall
be employees, agents or representatives solely of that Party and neither Party
nor any such persons shall be or act as employees, agents or representatives of
the other Party. Neither Party’s agents and/or employees have any right to enter
into any contract in the name of the other Party, or to bind the other Party in
any respect whatsoever.

 

29 ASSIGNMENT

Neither Party nor Purchaser may assign rights or duties under this Agreement,
any PA or any Order, or part thereof, without the prior written consent of the
other Party. Furthermore, Seller and Seller Company may not subcontract
significant parts of the development, production and deliveries of the Goods,
without the prior written consent of Sony Ericsson. Such consents shall not be
unreasonably withheld.

 

18

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

30 SEVERABILITY

Should any term of this Agreement be deemed illegal or unenforceable by a
competent court of law, then that term shall be deemed served from this
Agreement, which shall continue in force notwithstanding such severance and the
Parties shall meet to agree a substitute term.

 

31 NOTICES

 

31.1 Any notice required or permitted to be given by either party under this
Agreement shall make reference to this Agreement, any PA or Order, be in writing
and shall be sent by registered airmail letter, or by fax or electronic mail
confirmed by registered airmail letter, or by personal delivery to the following
addresses:

 

To Seller:   To Sony Ericsson: Address: Multi-Fineline Electronix, Inc.  
Address: Sony Ericsson Mobile 1301 N. Dynamics St.   Communications (USA) Inc.
Anaheim, CA 92806   7001 Development Dr.   Research Triangle Park, NC 27709  
Attn: Mike Canfield Attn: Mike Bielan   Fax No: [CONFIDENTIAL TREATMENT]   Fax
No: [CONFIDENTIAL TREATMENT] Email: [CONFIDENTIAL TREATMENT]   Email:
[CONFIDENTIAL TREATMENT] With copy to:   With copy to: Legal Department   Legal
Department Fax: [CONFIDENTIAL TREATMENT]   Fax: [CONFIDENTIAL TREATMENT] Email:
[CONFIDENTIAL TREATMENT]   Email: [CONFIDENTIAL TREATMENT]

 

31.2 Such notice shall be deemed to be given

 

  •  

if sent by registered airmail letter - five (5) days after the day of dispatch,
or

 

  •  

if sent by fax or electronic mail - on the day of dispatch of the registered
airmail letter of confirmation, or

 

  •  

if sent by personal delivery - on the day of delivery.

 

32 GOVERNING LAW AND DISPUTE RESOLUTION

 

32.1 This Agreement, any PA and any Order and disputes and matters arising
hereunder shall be governed by and construed in accordance with the substantive
laws of Sweden (excluding conflict of law rules). The UN convention on
international sale of goods (CISG) shall not apply.

 

32.2 All disputes, differences or questions with respect to any matter arising
out of or relating to this Agreement, any PA or Order thereunder shall be
finally settled under the Rules of the Arbitration Institute of the Stockholm
Chamber of Commerce (SCC Institute), in Stockholm, Sweden by three
(3) arbitrators appointed in accordance with the said Rules. The proceedings
shall be conducted in the English language.

 

19

 

Confidential treatment is being requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [CONFIDENTIAL TREATMENT]. A complete version of this
exhibit is being filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

32.3 The Parties shall keep all information, documentation, materials in
whatever form disclosed in the course of such arbitral proceeding confidential
and such information may solely be used for the purpose of those proceedings.

This Agreement has been duly signed by the Parties hereto, in duplicate, at the
places and on the days written below.

 

Place:     Place: RTP NC Date: April 19, 2006     Date: 21 April ‘06
MULTI-FINELINE ELECTRONIX, INC., MULTI-FINELINE ELCTRONIX (SUZHOU) CO., LTD.,
AND MULTI-FINELINE ELECTRONIX (SUZHOU NO. 2) CO., LTD.     SONY ERICSSON MOBILE
COMMUNICATIONS (USA) INC. /s/ Reza A. Meshgin     /s/ C B Hare Signature    
Signature Reza A. Meshgin     C B Hare Name in print     Name in print President
/ COO     Director Sourcing Americas Title     Title

 

20